Citation Nr: 1621425	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-34 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits from September 1, 1998, to August 31, 2011, in the amount of $90,886.50, was validly created.

2.  Entitlement to waiver of an overpayment of nonservice-connected pension benefits in the amount of $90,886.50.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to June 1966.     
This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision by the Department of Veterans Affairs (VA) Debt Management Center (DMC) located at the Regional Office (RO) in St. Paul, Minnesota, and a March 2011 decision of by the Committee on Waivers and Compromises (COWC) at the Pension Management Center (PMC) located at the RO in Milwaukee, Wisconsin.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of nonservice-connected pension benefits.  From September 1, 1998, to August 31, 2011, the Veteran's pension benefits were paid as though he were unmarried and had no other source of income.  In fact, the Veteran was married in August 1998, and his wife was in receipt of disability benefits from the Social Security Administration throughout the time period in question.  As a result, an overpayment was created.  In March 2011, COWC denied the Veteran's request for a waiver of the overpayment.  The Veteran perfected a timely appeal of that decision; whether a waiver was warranted was the only issue certified to the Board.

However, during the course of his appeal to obtain a waiver of overpayment, the Veteran's statements can be construed as a timely challenge to the creation of the debt itself, including the specific amount of debt.  He asserts that he properly notified VA of his marriage, and that the creation of the date is solely due to VA error.  The Board thus finds that a threshold determination must be made on the propriety of the creation of the debt with a proper accounting prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal by addressing the issues of whether the debt was validly created, and, if so, whether a waiver of recovery of the overpayment is proper.  The readjudication should include a proper accounting of the amount of the overpayment.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

